            Case 1:19-cv-00696-FPG Document 15 Filed 07/07/20 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JANETTE BETH O’CONNOR
                                               Plaintiff,

                    v.                                                     Case # 19-CV-696-FPG
                                                                           DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant.


                                                 INTRODUCTION

           Plaintiff Janette Beth O’Connor brings this action pursuant to Title XVI of the Social

Security Act seeking review of the denial of her application for Supplemental Security Income

(“SSI”).

           Plaintiff protectively applied for SSI on July 31, 2014, alleging disability since that date

due to ankylosing spondylitis,1 asthma, and panic/anxiety issues. Tr.2 17, 75, 194. After the Social

Security Administration (“SSA”) denied her application, Plaintiff testified at a hearing before an

Administrative Law Judge (“ALJ”). Tr. 14-59. On September 8, 2017, the ALJ issued an

unfavorable decision. Tr. 72-89. After the Appeals Council denied Plaintiff’s request for review,

the SSA’s decision became final and Plaintiff appealed to this Court. Tr. 1-5; ECF No. 1. This

Court has jurisdiction to review the SSA’s final decision pursuant to 42 U.S.C. § 405(g).

           Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). ECF Nos. 8, 10. For the following reasons, Plaintiff’s motion, ECF No. 8, is


1
  “Ankylosing spondylitis is a form of ongoing inflammation (chronic inflammatory arthritis) that primarily affects
the spine. This condition is characterized by back pain and stiffness that typically appear in adolescence or early
childhood. Over time, back movement gradually becomes limited as the bones of the spine (vertebrae) fuse together.
This progressive bony fusion is called ankylosis.” NIH: U.S. NATIONAL LIBRARY OF MEDICINE, ANKYLOSING
SPONDYLITIS, https://ghr.nlm.nih.gov/condition/ankylosingspondylitis (last visited July 6, 2020).
2
    “Tr.” refers to the administrative record in this matter. ECF No. 8.

                                                            1
          Case 1:19-cv-00696-FPG Document 15 Filed 07/07/20 Page 2 of 11




DENIED, the Commissioner’s motion, ECF No. 10, is GRANTED, and this matter is DISMISSED

WITH PREJUDICE.

                                      LEGAL STANDARD

   I.       District Court Review

         When a district court reviews a final decision of the SSA, it does not “determine de novo

whether [the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998). Rather,

the court “is limited to determining whether the SSA’s conclusions were supported by substantial

evidence in the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012) (citing 42 U.S.C. § 405(g)) (other citation omitted). The Commissioner’s

decision is “conclusive” if it is supported by substantial evidence.          42 U.S.C. § 405(g).

“Substantial evidence means more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d

108, 112 (2d Cir. 2009) (citations omitted).

   II.      Disability Standard

         To determine whether a claimant is disabled within the meaning of the Social Security Act,

an ALJ follows a five-step sequential evaluation: the ALJ must determine (1) whether the claimant

is engaged in substantial gainful work activity; (2) whether the claimant has any “severe”

impairments that significantly restrict his or her ability to work; (3) whether the claimant’s

impairments meet or medically equal the criteria of any listed impairments in Appendix 1 of

Subpart P of Regulation No. 4 (the “Listings”), and if they do not, what the claimant’s residual

functional capacity (“RFC”) is; (4) whether the claimant’s RFC permits him or her to perform the

requirements of his past relevant work; and (5) whether the claimant’s RFC permits him or her to

perform alternative substantial gainful work which exists in the national economy in light of the



                                                 2
         Case 1:19-cv-00696-FPG Document 15 Filed 07/07/20 Page 3 of 11




claimant’s age, education, and work experience. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986); Lesterhuis v. Colvin, 805 F.3d 83, 85 n.2 (2d Cir. 2015); see also 20

C.F.R. § 416.920.

                                           DISCUSSION

I.     The ALJ’s Decision

       The ALJ analyzed Plaintiff’s benefits application using the process described above. At

step one, the ALJ found that Plaintiff has not engaged in substantial gainful activity since her

alleged onset date. Tr. 77. At step two, the ALJ found that Plaintiff has the severe impairments

of ankylosing spondylitis, asthma, and depressive and anxiety disorders. Tr. 77. At step three, the

ALJ found that none of Plaintiff’s impairments meet or medically equal the criteria of any Listings

impairment and determined that Plaintiff retains the RFC to perform light work with additional

postural and exertional restrictions. Tr. 78-84. At step four, the ALJ found that Plaintiff has no

past relevant work, and at step five, the ALJ found that Plaintiff can adjust to other work that exists

in significant numbers in the national economy. Tr. 84-85. Accordingly, the ALJ found that

Plaintiff is not disabled. Tr. 85.

II.    Analysis

       A.      Treating Physician Rule
       Plaintiff first argues that the ALJ failed to give “good reasons” for discounting the opinion

of one of Plaintiff’s treating physicians, Qamrunnisa Rahman, M.D. The Court disagrees.

       On May 31, 2017, Dr. Rahman, Plaintiff’s primary care doctor, filled out a “treating

physician’s functional capacity assessment” form. Tr. 383. On the form, Dr. Rahman indicated

that Plaintiff could lift no more than ten pounds, could push and pull for no more than fifteen

minutes per day, could stand/walk less than two hours per day, and could sit less than six hours a

day. Tr. 383. Dr. Rahman further indicated that Plaintiff would have to lie down two to three

                                                  3
         Case 1:19-cv-00696-FPG Document 15 Filed 07/07/20 Page 4 of 11




times over the course of an eight-hour workday. Tr. 383. The ALJ gave Dr. Rahman’s opinion

“little weight,” finding that it was not supported by Dr. Rahman’s own treatment notes and was

not supported by other medical evidence in the record, including the treatment notes of Plaintiff’s

treating rheumatologist, Edgardo Salvador, M.D. Tr. 83. Plaintiff argues that the ALJ’s analysis

of Dr. Rahman’s opinion was erroneous.

       The treating physician rule instructs the ALJ to give controlling weight to a treating

physician’s opinion when it is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] record.”

20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). An ALJ may discount a treating physician’s opinion

if it does not meet this standard but must give “good reasons” for doing so. See 20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2). Generally, “when assigning less than ‘controlling weight’ to

the treating physician’s opinion, the ALJ must ‘explicitly consider’ the four factors announced in

Burgess v. Astrue, 537 F.3d 117 (2d Cir. 2008).” Guerra v. Saul, 778 F. App’x 75, 76 (2d Cir.

2019) (summary order) (quoting Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019)). These

factors are “(1) the frequency, length, nature, and extent of treatment; (2) the amount of medical

evidence supporting the opinion; (3) the consistency of the opinion with the remaining medical

evidence; and (4) whether the physician is a specialist.” Estrella, 925 F.3d at 96 (quotation marks,

citation, and brackets omitted); see also 20 C.F.R. §§ 404.1527(c)(1)-(6), 416.927(c)(1)-(6). An

ALJ commits procedural error by failing to explicitly consider each of these factors, but the error

will be considered harmless and the reviewing court will affirm if “a searching review of the record

shows that the ALJ has provided ‘good reasons’ for its weight assessment.” Guerra, 778 F. App’x

at 77; see also Estella, 925 F.3d at 96.




                                                 4
         Case 1:19-cv-00696-FPG Document 15 Filed 07/07/20 Page 5 of 11




        Here, Plaintiff argues that the ALJ did not discuss the first Burgess factor. While this is

true, the “[f]ailure to explicitly consider every Burgess factor is . . . not fatal . . . if the ALJ has

nonetheless provided ‘good reasons’ for [her] weight assessment, such that the substance of the

treating physician rule was not traversed.” Connolly v. Berryhill, No. 3:18-cv-00185 (MPS), 2020

U.S. Dist. LEXIS 27018, at *9 (D. Conn. Feb. 18, 2020) (internal citations and quotation marks

omitted). The ALJ did, however, discuss the second and third factors, and the Court finds that her

analysis of these factors offered sufficiently good reasons for giving Dr. Rahman’s opinion less

than controlling weight.

        The ALJ considered the second Burgess factor, the amount of medical evidence supporting

Dr. Rahman’s opinion. The ALJ found that Dr. Rahman’s treatment notes showed only “well-

controlled asthma and occasional complaints of mild musculoskeletal pain.” Tr. 83, 395-407, 579-

602. Substantial evidence supports the ALJ’s finding. Treatment notes for ten visits to Dr.

Rahman between June 2013 and January 2017 indicate that Plaintiff reported musculoskeletal pain

only on four occasions. Tr. 385, 401, 408, 416. During the other six visits, Dr. Rahman either did

not note anything about musculoskeletal pain or indicated that Plaintiff had no reports of pain. Tr.

389, 392, 396, 405, 411, 413. Dr. Rahman does not even appear to have treated Plaintiff for her

ankylosing spondylitis: most of Plaintiff’s visits to Dr. Rahman during the relevant time period

were for matters unrelated to that condition, such as a cold/flu, a suspected tick bite, asthma,

depression, and bronchitis. Tr. 389, 392, 396, 405, 411, 413. Dr. Rahman referred Plaintiff to Dr.

Salvador for treatment of her ankylosing spondylitis. See, e.g., Tr. 303. Nothing in Dr. Rahman’s

treatment notes document the type of extreme limitations Dr. Rahman endorsed on the functional

capacity assessment form.




                                                   5
         Case 1:19-cv-00696-FPG Document 15 Filed 07/07/20 Page 6 of 11




       The Court finds that this is a “good reason” for discounting Dr. Rahman’s opinion. An

ALJ may reject opinion evidence that is not well-supported by the medical evidence. See, e.g.,

Monroe v. Comm’r of Soc. Sec., 676 F. App’x 5, 8 (2d Cir. 2017) (summary order) (holding that

the ALJ did not err in discount treating physician’s opinion because it conflicted with source’s

own treatment notes); Woodmancy v. Colvin, 577 F. App’x 72, 75 (2d Cir. 2014) (summary order)

(“[T]he ALJ acted within her discretion in according the [treating           physician’s and nurse

practitioner’s] opinions little weight because record evidence of unremarkable clinical findings

contradicted or failed to support the limitations conclusions in these opinions.”); Sanders v.

Comm’r of Soc. Sec., No. 1:18-cv-1402-DB, 2019 U.S. Dist. LEXIS 198659, at *12 (W.D.N.Y.

Nov. 15, 2019) (“[A] treating source’s opinion is not entitled to controlling weight when it [is] not

consistent with the source’s own treatment notes . . . .”).

       The ALJ also discussed the third Burgess factor, the consistency of Dr. Rahman’s opinion

with other evidence in the record. The ALJ found that Dr. Rahman’s opinion was not supported

by the treatment notes of Plaintiff’s treating rheumatologist, Dr. Salvador. While Dr. Salvador did

not submit a formal opinion, his treatment notes usually included an “assessment” section in which

he repeatedly characterized Plaintiff’s ankylosing spondylitis as mild, stable, and well-controlled

with medicine. Tr. 268, 271-72, 274-76, 281, 284-92, 295-98, 301, 304, 306, 308, 832, 835, 838,

840, 842, 845, 848, 850, 852, 855, 857. A few early treatment notes from 2010 show that Plaintiff

reported severe pain, Tr. 308, 306, but later treatment notes show that Plaintiff described her pain

in milder terms. See, e.g., Tr. 271-72, 831, 83, 838.         Dr. Salvador’s treatment notes also

demonstrate that Plaintiff’s medication was working, because when she missed a dose, her pain

increased, and when she restarted her medication, her symptoms stabilized. Tr. 848, 850, 852. Dr.




                                                  6
          Case 1:19-cv-00696-FPG Document 15 Filed 07/07/20 Page 7 of 11




Salvador repeatedly opined that Plaintiff was “doing well” on her medication and that she was not

limited in her activities of daily living. Tr. 311, 295-96, 278, 838, 840, 855.

        Plaintiff contends that Dr. Rahman’s opinion is consistent with Dr. Salvador’s findings that

Plaintiff consistently displayed lumbosacral, knee, elbow, foot, and hip tenderness, straightening

of the lumbar lordosis, lumbar spine muscle spasms, and decreased cervical, lumbar, and hip range

of motion. ECF No. 8 at 21; ECF No. 13 at 5; Tr. 269, 272, 785, 790, 793, 800, 803, 809, 812,

839-40, 859. The Court disagrees.              Plaintiff here is interpreting raw medical data, which

laypersons are not qualified to do. See generally Ortiz v. Colvin, 298 F. Supp. 3d 581, 586

(W.D.N.Y. 2018) (explaining that an ALJ, as a layperson, is not qualified to assess a claimant’s

RFC based on bare medical findings). Further, despite these findings, Dr. Salvador continually

assessed Plaintiff’s ankylosing spondylitis as mild and noted that she was not impaired in activities

of daily living. His treatment notes and medical findings are not consistent with disabling

symptoms.

        The Court finds that the inconsistency between Dr. Rahman’s opinion and Dr. Salvador’s

notes also constitutes a “good reason” for discounting Dr. Rahman’s opinion, particularly because

Dr. Salvador is a specialist3 who specifically treated Plaintiff’s ankylosing spondylosis, whereas

Dr. Rahman is Plaintiff’s primary care physician. It was appropriate for the ALJ to rely on Dr.

Salvador’s specialist treatment notes over Dr. Rahman’s non-specialist opinion. See Petrie v.

Astrue, 412 F. App’x 401, 407 (2d Cir. 2011) (summary order) (“The regulations provide that an

opinion of a specialist regarding medical issues related to his or her area of specialty must be given

more weight than the opinion of a source who is not a specialist.”) (citing 20 C.F.R.

§§ 404.1527(d)(5), 416.927(d)(5)).


3
 Although the ALJ did not directly discuss the fourth Burgess factor, specialty, the ALJ referred to Dr. Rahman as
Plaintiff’s primary care doctor, Tr. 82- 83, and referred to Dr. Salvador as Plaintiff’s rheumatologist, Tr. 81-84.

                                                        7
         Case 1:19-cv-00696-FPG Document 15 Filed 07/07/20 Page 8 of 11




       In sum, the Court finds that the ALJ offered good reasons for discounting Dr. Rahman’s

opinion and a review of the record assures the Court that the treating physician rule was not

violated. See, e.g., Kavanaugh v. Saul, No. 3:18-cv-01521 (MPS), 2020 U.S. Dist. LEXIS 42939,

at *11 (D. Conn. Mar. 12, 2020) (“Even if the ALJ committed procedural error in failing to

consider all of the Burgess factors explicitly, he provided good reasons for dismissing [the treating

physician’s] opinion and thus did not violate the treating physician rule.”); Nunez v. Saul, No.

3:18-cv-1952 (VLB), 2020 U.S. Dist. LEXIS 34377, at *25 (D. Conn. Feb. 28, 2020) (“[A]lthough

the ALJ did not expressly address all of the Burgess factors, the ALJ did not traverse the treating

physician rule because he provided ‘good reasons’ for applying little weight to [the treating

physician’s] opinion because it was inconsistent with the record as a whole, including [the treating

physician’s] own treating notes.”); Baker v. Saul, No. 3:18-cv-1759 (MPS), 2020 U.S. Dist. LEXIS

24298, at *16 (D. Conn. Feb. 12, 2020) (“[W]hile the ALJ did not specifically consider all the

Burgess factors when assigning [the treating physician’s] opinion little weight, the error is

harmless because the ALJ provided sufficient ‘good reasons.’”). Accordingly, the Court declines

to remand on this basis.

       B.      Flares

       Plaintiff next argues that the ALJ erred by ignoring evidence that Plaintiff experiences

“flares” in her symptoms which inhibit her ability to work on a regular and continuing basis.

Again, the Court disagrees.

       In support of this argument, Plaintiff relies only on her hearing testimony indicating that

she experiences “flare-ups” of pain several days a month. Tr. 39-40. She testified that these flares

cause her so much pain that she is not able to get out of bed and cannot walk without a walker. Tr.




                                                 8
         Case 1:19-cv-00696-FPG Document 15 Filed 07/07/20 Page 9 of 11




39-40. She also testified that even on non-flare days, she naps once or twice a day and also needs

to recline several times a day. Tr. 38, 40-41.

       Plaintiff argues that the ALJ ignored or understated this evidence. The Court disagrees.

The ALJ did not regurgitate Plaintiff’s testimony verbatim, but she did not ignore it. The ALJ

simply found that Plaintiff’s allegations about the severity of her symptoms were not supported by

the treatment notes of any provider. None of Plaintiff’s doctors ever prescribed a walker for her

or ever mentioned that she had impaired gait. As noted above, Plaintiff’s treating rheumatologist,

Dr. Salvador, repeatedly characterized her impairment as “mild” and under the control of her

medication. Tr. 81, 789, 794, 796, 805, 807, 838. Plaintiff does not appear to have reported to her

doctors the disabling degree of symptoms she endorsed at her hearing. The ALJ was thus entitled

to conclude that Plaintiff’s testimony was inconsistent with the record evidence. See McQuillan

v. Saul, No. 3:19-cv-00191 (SRU), 2020 U.S. Dist. LEXIS 57011, at *45 (D. Conn. Apr. 1, 2020)

(explaining that, while an ALJ is required to take a claimant’s reports of pain into account, the ALJ

is not required to accept the claimant’s subjective complaints of pain without question, and

“[w]hen a discrepancy exists between the medical evidence and testimony, the ALJ is entitled to

resolve that discrepancy”). Accordingly, the Court finds that remand is not required based on this

argument.

       C.      New Evidence

       Finally, Plaintiff argues that the Appeals Council erred by failing to remand after Plaintiff

submitted new evidence generated after the ALJ’s decision. The new evidence consists of

treatment notes from Dr. Salvador dated October 2017 through March 2019 and records from Ken-

Ton Family Care generated from December 2017 and December 2018. Tr. 861-85, 904-22, 929-

31, 945-47. Plaintiff asserts that, although these records do not relate to the relevant time period



                                                 9
        Case 1:19-cv-00696-FPG Document 15 Filed 07/07/20 Page 10 of 11




before the ALJ’s decision, they nevertheless bear on the continuity and progression of Plaintiff’s

impairments and thus should be considered as a new evidence.

       The Appeals Council must consider “new” and “material” evidence if it “relates to
       the period on or before the date of the administrative law judge hearing decision”
       and there is “reasonable probability that the additional evidence would change the
       outcome of the decision.” 20 C.F.R. § 404.970(a)(5). Medical evidence generated
       after an ALJ’s decision cannot be deemed irrelevant solely based on timing.
       Pollard v. Halter, 377 F.3d 183, 193 (2d Cir. 2004). “For example, subsequent
       evidence of the severity of a claimant’s condition may demonstrate that ‘during the
       relevant time period, [the claimant’s] condition was far more serious than
       previously thought.’” Newbury v. Astrue, 321 F. App’x 16, 18 n.2 (2d Cir. 2009)
       (quoting Pollard, 377 F.3d at 193)). However, evidence that does not provide
       additional information about the claimant’s functioning during the relevant time
       period, but instead relates to his or her functioning at some later point in time, need
       not be considered by the Appeals Council.
       Fleming v. Comm’r of Soc. Sec., No. 1:19-CV-00028 EAW, 2020 U.S. Dist. LEXIS 79010,

at *8-9 (W.D.N.Y. May 5, 2020).

       Here, the new evidence was generated after the relevant time period and does not relate to

the relevant time period. But even if the Court concluded that the evidence did relate to the relevant

time period, the Court nevertheless finds that there is not a reasonable probability that it would

change the outcome of the decision. Dr. Salvador’s additional treatment records continue to assess

Plaintiff’s condition as “stable, in “good control,” and without “increase in lower back and

peripheral joint pains, stiffness, or swelling.” Tr. 906, 909, 911, 917, 921. Although two of the

new treatment notes indicated that Plaintiff had symptomatic pains, spasms, and arthritis, Dr.

Salvador noted that trigger point cortisone injections provided significant relief. Tr. 931, 947.

Additionally, while some of the new records from Ken-Ton Family Care indicate that Plaintiff

experiences pain from her ankylosing spondylitis, Tr. 867, they also note that she “follows [up]

with a rheumatologist on a regular basis regarding her ankylosing spondylitis and is doing well on

the current regimen.” Tr. 861. These records recommend that Plaintiff continue with her current

medications and continue to follow up with her rheumatologist as treatment. Tr. 869. They do

                                                 10
        Case 1:19-cv-00696-FPG Document 15 Filed 07/07/20 Page 11 of 11




not include any opinions regarding functional limitations. Accordingly, the Court finds that

remand on this basis is not warranted.

                                             CONCLUSION

       For all of the reasons stated, Plaintiff’s Motion for Judgment on the Pleadings, ECF No. 8,

is DENIED, the Commissioner’s Motion for Judgment on the Pleadings, ECF No. 10, is

GRANTED, and Plaintiff’s Complaint, ECF No. 1, is DISMISSED WITH PREJUDICE. The

Clerk of Court is directed to enter judgment and close this case.

       IT IS SO ORDERED.

Dated: July 7, 2020
       Rochester, New York                    ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court




                                                11
